IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          October 3, 2008

                                     No. 08-20131                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DANIEL T. MORRIS

                                                  Plaintiff - Appellant
v.

FINANCIAL CASUALTY & SURETY, INC., MYRON STEVES & CO., INC.,
TIMOTHY J. FANGUY, MARGARET A. WREN, TIM FANGUY, BAIL BOND
INC., A-1 UNLIMITED INC., LOUIS MARCOTTE III, BAIL BONDS
UNLIMITED LLC, MARCOTTE LLC, PEEPLES FINANCIAL SERVICE,
INC.

                                                  Defendants - Appellees



                   Appeal from the United States District Court
                        for the Southern District of Texas
                                  4:07-CV-1396


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Following dismissal of his RICO action, Daniel Morris appeals the denial
of his motion for leave to file an amended complaint. We affirm.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                         No. 08-20131

       The district court dismissed Daniel Morris’ RICO action against
defendants because Morris lacked standing.                  Morris also maintained two
Louisiana causes of action. The RICO action provided the only ground for
federal jurisdiction over Morris’ claims and the district court also dismissed the
supplemental state law claims. Morris does not appeal the dismissal of the
RICO claim or state law claims.
       Subsequently, Morris sought leave to file an amended complaint. In the
proposed amendment, Morris alleged that in a previous Louisiana state court
action, several of the defendants in this action had used threats and intimidation
to coerce him to abandon the litigation and to hinder his production of evidence.
Morris asserts these actions were in derogation of 42 U.S.C. § 1985(2).
       The district court’s denial of leave to amend the complaint is reviewed for
abuse of discretion.1 In denying the motion, the district court noted that the
amended complaint failed as a matter of law to state a claim for relief under 42
U.S.C. § 1985(2) because Morris made no allegation of racial or class-based
animus.2 Morris’ amendment would have been futile. Moreover, Morris waited
six months from the inception of the action and until after dismissal of his only
federal claim to attempt to add the obstruction claim. We cannot find the
district court’s denial of Morris’ motion an abuse of discretion.
       Morris also claims the district court denied him the use of discovery to
augment his amended complaint. Discovery matters are reviewed for an abuse
of discretion.3 The record contains no motions to allow or compel discovery
following the dismissal of the RICO and state law actions. Therefore, there is


       1
           Lewis v. Fresne, 252 F.3d 352, 356 (5th Cir. 2001).
       2
         Ryland v. Shapiro, 708 F.2d 967, 973 n.7 (5th Cir. 1983) (“An allegation that the
defendants are motived by some class based discrimination is essential to the maintenance of
a suit under the second portion of section 1582(2)”).
       3
           Atkinson v. Denton Pub. Co., 84 F.3d 144, 147 (5th Cir. 1996).

                                                2
                                No. 08-20131

no basis on which we could rule that the district court abused its discretion.
AFFIRMED.




                                      3